DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/07/2022 has been entered.

Status of the Claims
Claims 1, 11 and 17 have been amended.  Claims 1-20 are pending.

Claim Objections
Claim 11 recites “at any time after a threshold period of time has exp”, which should be corrected to “at any time after a threshold period of time has expired.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
●	Claim 1 disclose - “a first probability metric representing a likelihood a second user will interact with the specified content at any time after a threshold period of time has expired from receiving the specified content.”  Claim 11 discloses similar limitation.
This limitation is not supported by the specification as originally filed. Paragraph [0071] (published version) instead teaches “score can be determined by calculating a statistical likelihood (e.g., using Bayesian analytics or analysis or any other suitable method or combination of methods) that a particular user will interact with particular content within a particular time window, or at least before a particular time threshold expires”, “a statistical likelihood that a user will interact with particular content within a particular time window (e.g., before expiration of a selected time threshold)” [0078].
at any time after a threshold period of time has expired from receiving the specified content.

●	Further, claim 1 disclose - “determining ... a relevancy rank for the specified user … based on the first probability metric”.  Wherein, “a first probability metric representing a likelihood that a second user will interact with the specified content” (I.e. the content is corresponding to the first user and probability is determined for the second user interacting with the first user’s corresponding content).
Analogously, for the urgency rank, claim 1 recites - “determining, by the content scoring server, an urgency rank for the specified user by selecting a second natural language descriptor based on the second probability metric.”  Wherein “a second probability metric representing a likelihood that the second user will interact with the specified content.”
In summary, claims requires – receiving content corresponding to the 1st user; 2nd user interacts with the 1st user’s corresponding content and a relevancy /urgency rank (for the 1st user or the content of the 1st user) is based on a likelihood that the 2nd user will interact with the content corresponding to the 1st user.  These limitations are not supported by the specification as originally filed. Paragraph [0018] (published version) instead teaches “(1) a first probability metric representing a likelihood that the specified user will interact with the specified content and (2) a second probability metric representing a likelihood that the specified user will interact with the specified content.”  Analogous functionality is disclosed with respect to a particular user in [0072], “likelihoods in order to determine an urgency score and a relevancy score to bundle with the notification scheduled to be sent to the intended recipient user” [0091].  
st user or the content of the 1st user) based on a likelihood that the 2nd user will interact with the content corresponding to the 1st user.  I.e. relevancy /urgency rank for the content is determined for the intended recipient.  Thus, there is no disclosure of “determining ... a relevancy rank for the specified user … based on the first probability metric”.  Wherein, “a first probability metric representing a likelihood that a second user will interact with the specified content” and “determining, by the content scoring server, an urgency rank for the specified user by selecting a second natural language descriptor based on the second probability metric.”  Wherein “a second probability metric representing a likelihood that the second user will interact with the specified content.”
With respect to claim 11, there is no disclosure in the specification “cause a notification to be displayed to the specified user at a client device of the specified user, the notification comprising the at least a portion of the specified content, the first probability metric”, wherein the “first probability metric representing a likelihood that another user will interact with the specified content at any time after a threshold period of time has exp.”
With respect to claim 17, there is no disclosure in the specification “translating the probability metric into the urgency score associated with the specified user”, wherein the “a probability metric representing a likelihood that a second user different from the specified user will interact with the specified content”. 
Dependent claims are rejected for being depending on the rejected independent claims.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
relevancy rank and urgency rank of specified content to be displayed to a specified user of the collaboration tool”.
Thus, it is not clear if the “relevancy rank and urgency rank of specified content” is meant to be the same or different from the “a relevancy rank for the specified user” and “an urgency rank for the specified user”.
Therefore, it is not clear to what relevancy rank and urgency ranks the last limitation “the relevancy rank, and the urgency rank; and displaying the notification to the specified user by displaying the relevancy rank and the urgency rank to the specified user” is referring to.  Thus, there are improper antecedent basis for this limitation in the claim.  
It is also not clear if two different sets of ranking is required by the claim (i.e. both a relevancy and urgency rank for the specified user AND a relevancy and urgency rank of specified content).

For the purpose of examination the “relevancy rank and urgency rank of specified content” disclosed in the preamble are construed to be the same or different from the “a relevancy rank for the specified user” and “an urgency rank for the specified user”.
This assumption is supported by the specification - “particular specified content relative to a particular specified user” (see [0057]).  Analogously, although Figure 4:410 disclose “user-specific relevancy and/or urgency score”, the corresponding paragraph [0157] indicates “generate a score corresponding to a predicted urgency of the given content of the given notification to the given user and, additionally, a score corresponding to a predicted relevance of the given content of the given notification to the given user”.  I.e. the relevance/urgency score is intended not for the user, but for the “specified content relative to a particular specified user” or “urgency of the given content of the given notification to the given user”.
of the specified content -] for the specified user” and “an urgency rank [- of the specified content -] for the specified user”.

●	Further, claim initially recites – “receiving … the specified content … corresponding to the specified user”, followed by “a first probability metric representing a likelihood that a second user will interact with the specified content” (I.e. the content is corresponding to the first user and probability is determined for the second user interacting with the first user’s corresponding content).  
First, it is not clear of how and by what means the second user is interacting with the first user corresponding content. 
Second, the limitation states “determining ... a relevancy rank for the specified user … based on the first probability metric”.  Wherein, from the above, the first probability metric is based on a second user will interaction with the corresponding content of the first user.
In summary, claims requires – receiving content corresponding to the 1st user; 2nd user interacts with the 1st user’s corresponding content and a relevancy score (for the 1st user or the content of the 1st user) is based on a likelihood that the 2nd user will interact with the content corresponding to the 1st user.  Given a real life example, would mean, an attorney receives an email (corresponding to the attorney), and based on a likelihood of a secretary interacting with the email (corresponding to the attorney) generating an urgency / relevance score for the attorney.  Which is construed to be indefinite, as it’s not clear if both users accessing the same content or the content corresponding to each user.
For the purpose of examination, the specified user and the second user are construed to be an intended recipients of the content (corresponding to the intended recipients).  Wherein, the first and second probability metrics are determined 
Dependent claims are rejected for being depending on the rejected independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al. (US 2013/0159408) in view of Marston et al. (US 2007/0179945) and in further view of Etgar et al. (US 2015/0113079).

Regarding claim 1, Winn teaches a method for operating a content scoring server of a collaboration tool (see NOTE) to autonomously generate a natural language priority / importance rank and urgency rank ([0084] “these data items 1010-1 ... 1010-4 have a temporal requirement in that they have been identified by the user as important based on past practices as learned by trainer within prediction system. Thus, these data items 1010-1 ... 1010-4 require a timely reply and are identified first”) of specified content to be displayed to a specified user of the collaboration tool, the method comprising: 
receiving, at the content scoring server, a first data item comprising the specified content and a second data item corresponding to the specified user ([0029], [0035]); 
extracting a content feature set from the first data item ([0031], [0035], [0044], [0060]); 

receiving, from the predictive model: 
a first probability metric representing a likelihood that a second user will interact with the specified content at any time after a threshold period of time has expired from receiving the specified content ([0031] “determine a probability of the user taking certain actions in response to certain incoming data”, [0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”); and 
a second probability metric representing a likelihood that the second user will interact with the specified content within the threshold period of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0075] “detect if the user has not opened or otherwise read the incoming data for an extended period of time” [0090]-[0091]); 
determining, by the content scoring server, a priority / importance for the specified user rank by selecting a first natural language descriptor based on the first probability metric ([0082], [0090]-[0091], [0093]); 
determining, by the content scoring server, an urgency rank for the specified user by selecting a second natural language descriptor based on the second probability metric ([0033] “mark an incoming message as high priority for response”, [0070] “determine that a predicted action response for an email message marked as "urgent" is to generate a text message to notify the user of the urgent communication”, [0089] “for an email message marked as "urgent" is to generate a text message to notify the user of the urgent communication”, [0082] “determines that the user is likely to want to view this social network message in email form promptly. Thus, the predicted action response includes require a timely reply and are identified first”);  
instructing a notification server to generate a notification to the specified user, the notification comprising the specified content, the priority / importance rank ([0075] “alert the user of the important incoming data that has not been read”), and the urgency rank ([0077], [0082] “icon is clickable to provide the user with an explanation of what the icon represents”, [0084], [0090]-[0093]); and 
displaying the notification to the specified user by displaying the priority / importance rank and the urgency rank to the specified user ([0075], [0077], [0082], [0084], [0090]-[0093]).

Winn teaches classifying incoming email based on the features of the email and user attributes, such as time and location [0037] and user preference, such as “a user processes the received message during a particular time of day ( e.g. first thing in the morning, after work hours, etc.)”, which are temporal parameters [0037].  Based on the extracted features and temporal data the content notification is prioritized. For example, a content from social network “prioritizing this email message within user experience view”, “prioritize the email notification within list of other messages” [0082], “alert the user of the important incoming data that has not been read”; “move or recategorize the incoming data in a position that is most obvious to the user (e.g. move to top of list of incoming data” [0075].  Therefore, it is reasonable to conclude that prioritizing (ranking) content, such as social content is based on what the user wants to immediately see and what is most important to the user and thus, the most relevant data to the user.  Such reasoning closely corresponds to the applicant’s own disclosure, paragraph [0076].

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include and display relevance scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).

NOTE the "collaboration tool" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).
Assuming such limitation has been given weight, Marston discloses “a collaboration tool to autonomously generate a natural language relevancy rank ([0227]) and urgency rank ([0067]) of specified content to be displayed to a specified user of the collaboration tool” ([0050], [0056]-[0057], [0239]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool as disclosed by Marston.  Doing so would allow for the invention to be useful for all users in a particular organization of which the electronic mail system (Marston [0050]).

for the specified user ([0083]-[0089]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include multi-user environment tool as disclosed by Etgar.  Doing so would allow for a real-time analysis of sent email messages, to help determine their importance or relevancy to each addressee and act accordingly (Etgar [0005]).

Regarding claim 2, Winn as modified teaches the method of claim 1, wherein extracting the content feature set from the first data item is performed by one or more of the content scoring server or a client application configured to display the notification (Winn F7-9, [0027]).  

Regarding claim 3, Winn as modified teaches the method of claim 1, further comprising: 
generating a query set with at least one of the content feature set and the second data item (Winn [0031], [0035], [0062] “continuously gather the data from the database” Marston [0065]);
querying, by the content scoring server, at least one database with at least one query of the query set to obtain a query result (Winn [0037]-[0038] where gathering “the data and information collected … to analyze the data in order to identify the patterns and trends in the features of the data and the actions taken by the user” is querying, Marston [0141], [0144]) comprising at least one of: a first 
ingesting by the predictive model the second data item, the query result, and the content feature set (Winn [0038]-[0039], Marston [0229]).

Regarding claim 4, Winn as modified teaches the method of claim 3, wherein the query result comprises at least two of: the first dataset; the second dataset (Winn [0037]-[0038]); a third dataset comprising metadata describing at least one feature of the content feature set (Winn [0035], [0044], [0060]); and a fourth dataset comprising a tag assigned by the specified user describing at least one feature of the content feature set (Winn [0040]-[0041], [0074], Marston [0054]).

Regarding claim 5, Winn as modified teaches the method of claim 3, wherein: the query results comprises first dataset (Winn [0037]-[0041], [0074], Marston [0054]); and at least one user interaction event comprises a dwell time of the specified user relative to content comprising at least one feature of the content feature set (Marston [0066], [0070] “the longer the user has an electronic mail object displayed on a screen, the more likely it is to be relevant to the user”).

Regarding claim 6, Winn as modified teaches the method of claim 3, wherein: the query results comprises second dataset (Winn [0040]-[0041], [0074], Marston [0054]); and the at least one other user is a member of team comprising the specified user (Marston [0072], [0074], [0084]).



Regarding claim 8, Winn as modified teaches the method of claim 7, wherein the client device is configured to display the urgency rank and the relevancy rank in addition to at least a portion of the specified content (Winn [0075], [0077], [0082], [0084], [0090]-[0093], Marston [0053]).

Regarding claim 9, Winn as modified teaches the method of claim 8, wherein the at least a portion of the specified content comprises one or more of: a content title; a metadata item describing the specified content; at least one content feature of the content feature set; and a content body (Winn [0035], [0044], [0060], Marston [0065]).

Regarding claim 10, Winn as modified teaches the method of claim 1, wherein: the first natural language descriptor is one of high, medium, low, or not relevant (Winn [0079], Marston [0083], [0097]); and the second natural language descriptor is one of high, medium, low, or not urgent (Winn [0090]-[0091], Marston [0096]-[0097], [0233]).

Regarding claim 11, Winn teaches a content scoring server in communication with a collaboration tool platform and comprising: a networking resource allocation; a memory resource allocation; a processor resource allocation in communication with the memory resource allocation and 
receive, at the processor resource allocation, a specified content and an indication of a specified user ([0029], [0035]); 
generate at least one query, by the processor resource allocation, based on at least one semantic feature ([0035]) of the specified content and based on the specified user ([0031] “enable analysis of the user's history of interactions”, “continuously track the user over a period of time and identify a pattern of user behavior and response to received incoming data”, wherein tracking with pattern matching is querying, also see [0062] “continuously gather the data from the database”)(see NOTE); 
submit the at least one query, by the processor resource allocation via the networking resource allocation, to a database to obtain a result comprising at least one of a dataset of user interaction events corresponding to interactions ([0037]-[0038] where gathering “the data and information collected … to analyze the data in order to identify the patterns and trends in the features of the data and the actions taken by the user” is querying, also see [0062] “continuously gather the data from the database”) other users ([0033] “prediction system may also be configured to monitor groups of users, such that a particular user's response action may be predicted based on group data observed and organized by the prediction system”, [0043]) of the collaboration tool platform with content comprising the at least one sematic feature of the specified content ([0093]); 
ingest by a predictive model loaded from the memory resource allocation by the processor resource allocation ([0021] “A training model may be used to synthesize the learnings from observing past data and the behaviors taken on it”), the query result and the indication of the specified user ([0031]-[0032], [0037]-[0039], [0054] “Based upon the generated pattern of user response actions, the action prediction application may predict the user's likely response to a current set of incoming data”); 

a first probability metric representing a likelihood that another user will interact with the specified content at any time after a threshold period of time has exp ([0031] “determine a probability of the user taking certain actions in response to certain incoming data”, [0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”); and 
a second probability metric representing a likelihood that the specified user will interact with the specified content within one of a set of threshold periods of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090]); and 
initiating, by the processor resource allocation, a process to cause a notification to be displayed to the specified user at a client device of the specified user ([0033]), the notification comprising the at least a portion of the specified content ([0070]), the first probability metric, and the second probability metric ([0075], [0077], [0082] “icon is clickable to provide the user with an explanation of what the icon represents”, [0084], [0090], [0093]).

Winn teaches providing various notifications to the user with explanation of what the notifications represent.
However, if Winn does not explicitly teach, displaying “the first probability metric, and the second probability metric”, Marston discloses the same in [0053] “relevance scores may be displayed relevance scores may be displayed”, [0096]-[0097], [0105], [0125]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to display relevance scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).

Further, Winn teaches an invention that processes emails and social data, which is construed to be analogous to the "collaboration tool".  However, to merely obviate such reasoning Marston discloses “a collaboration tool” in [0050], [0056]-[0057], [0239].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool as disclosed by Marston.  Doing so would allow for the invention to be useful for all users in a particular organization of which the electronic mail system (Marston [0050]).

Winn as modified by Marston discloses that importance and relevance is determined each recipient of a message within an organization (Marston [0075]) and is based on each user interactions (Marston [0076]).  Thus, it is reasonable to conclude that same email message sent within organization would have different priorities and relevance for different users (as evidenced in Marston [0151-[0152]).  However, to obviate such reasoning Etgar interactions by other users of the collaboration tool ([0028], [0045]3) and another user will interact with the specified content at any time after a threshold period of time has exp ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include multi-user environment tool as disclosed by Etgar.  Doing so would allow for a real-time analysis of sent email messages, to help determine their importance or relevancy to each addressee and act accordingly (Etgar [0005]).

Regarding claim 12, Winn as modified teaches the content scoring server of claim 11, wherein the processor allocation is configured to: translate the first probability metric to a first natural language descriptor (Winn [0079], Marston [0083], [0097]); translate the second probability metric to a second 

Regarding claim 13, Winn as modified teaches the content scoring server of claim 11, wherein at least one threshold of the set of threshold periods of time is satisfied when the specified user interacts with the specified content within an hour of the notification being shown to the specified user (Winn [0032], [0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090], Marston [0070]).

Regarding claim 14, Winn as modified teaches the content scoring server of claim 11, wherein at least one threshold of the set of threshold periods of time is satisfied when the specified user interacts with the specified content within a week of the notification being shown to the specified user (Winn [0073]-[0074], [0090], Marston [0070], [0227] Note that use of any time frames would be obvious to those of ordinary skill in the art for the purpose of different constrains per designer’s choice).

Regarding claim 15, Winn as modified teaches the content scoring server of claim 11, wherein the processor allocation comprises a physical processor (Winn F7-9, [0027], Marston [0051]).

Regarding claim 16, Winn as modified teaches the content scoring server of claim 11, wherein the specified content is associated with a task assigned to the specified user that is related to a project or a knowledge-sharing feature tracked by the collaboration tool (Winn [0031], [0043], Marston [0052], [0072], [0074], [0084]-[0085] “piece of content to the project they are currently working on”).

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn et al. (US 2013/0159408) in view of Marston et al. (US 2007/0179945) in further view of Avital et al. (US 2019/0182196) and in further view of Etgar et al. (US 2015/0113079).

Regarding claim 17, Winn teaches a method for autonomously generating and displaying, in natural language, an urgency score corresponding to a prediction of whether specified content to be displayed to a specified user of a collaboration tool is likely to require urgent attention of the specified user, the method comprising: 
receiving the specified content and an indication of the specified user ([0029], [0035]); 
extracting at least one semantic feature from the specified content ([0035], [0044], [0060]); 
querying a database of user interaction events ([0031] “enable analysis of the user's history of interactions“, “continuously track the user over a period of time and identify a pattern of user behavior and response to received incoming data”, wherein tracking with pattern matching is querying, also see [0062] “continuously gather the data from the database”) corresponding to interactions by users of the collaboration tool with content comprising the at least one semantic feature extracted from the specified content to obtain a dataset of user interaction events corresponding to interactions by the specified user ([0037]-[0038] where gathering “the data and information collected … to analyze the data in order to identify the patterns and trends in the features of the data and the actions taken by the user”,  [0054] “generate a pattern of user response actions to incoming data containing a particular set of features”, is querying and the identified patterns is a dataset) and other users ([0033] “prediction system may also be configured to monitor groups of users, such that a particular user's response action may be predicted based on group data observed and organized by the prediction system”, [0043]) of the collaboration tool with the content comprising the at least one semantic feature extracted from the specified content ([0093]); 

generating by the predictive model from the dataset and the indication of the specified user, a probability metric representing a likelihood that a second user different from the specified user will interact with the specified content ([0031]-[0032], [0038] “indicate a probability of when certain user actions may be more or less likely to occur”) within one of a set of increasing ([0031] “track the user over a period of time”, [0073]) threshold periods of time ([0073]-[0074] “a predicted action response … may range from … reading and responding to the received data within one hour of receipt”, [0090]-[0091]); 
translating the probability metric ([0047] “determine a statistically based probability and prediction of user action”) into NOTE); and 
generating a notification to the specified user, the notification comprising the specified content and the natural language phrase ([0075], [0077], [0082], [0084], [0090], [0093]).

NOTE Winn teaches determining probabilities and likelihood of user taking an action on the incoming data – “determined that the user would likely delete incoming data items” [0084], “determines that the user is likely to want to view this social network message in email” [0082].  Based on such likelihood the content is classified “under the "DELETE" heading”, “categorizing these incoming 

The limitation of “displaying, in natural language, an urgency score” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).
Assuming such limitation has been given weight, Marston discloses the same in [0053], [0096]-[0097], [0105], [0125].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to display scores as disclosed by Marston.  Doing so would provide an intelligent mechanism for mining through a large volume of emails and indicate a measure of a level of significance (Marston [0004], Abstract).
Further, Winn teaches an invention that processes emails and social data, which is construed to be analogous to the "collaboration tool".  However, to merely obviate such reasoning Marston discloses “a collaboration tool” in [0050], [0056]-[0057], [0239].

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include collaboration tool, translating score into natural language as disclosed by Marston.  Doing so would allow for the invention to be useful for all users in a particular organization of which the electronic mail system (Marston [0050]).

Winn as modified by Marston teaches classifying messages that require immediate follow up, which can reasonably construed to be urgent (Winn [0070], [0079]).  Marston further teaches that such score can be translated into natural language [0097].  However, neither Winn nor Marston calls such scores, “urgency scores” and “translating the probability metric into the urgency score”. However, Avital discloses translating the probability metric into the urgency score ([0076]-[0077]). 
Further, if Winn does not explicitly teach within one of a set of increasing threshold periods of time, Avital discloses the same in [0055], [0070], [0079].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include urgency score and increasing threshold as disclosed by Avital.  Doing so would help users to see such messages or other urgent messages immediately, in order to take quick actions (Avital [0003]).

Winn as modified by Marston discloses that importance and relevance is determined each recipient of a message within an organization (Marston [0075]) and is based on each user interactions (Marston [0076]).  Thus, it is reasonable to conclude that same email message sent within organization would have different priorities and relevance for different users (as evidenced in Marston [0151-[0152]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Winn to include multi-user environment tool as disclosed by Etgar.  Doing so would allow for a real-time analysis of sent email messages, to help determine their importance or relevancy to each addressee and act accordingly (Etgar [0005]).

Regarding claim 18, Winn as modified teaches the method of claim 17, wherein the natural language phase is selected from the English language phrase group: high urgency; low urgency; medium urgency; not urgent; and not relevant (Winn [0079], [0090]-[0091], Marston [0096]-[0097], [0233], Avital [0070]).

Regarding claim 19, Winn as modified teaches the method of claim 17, wherein the at least one semantic feature comprises one or more of: a topic model derived from the specified content; a word count of the specified content (Marston [0230]); a sentence count of the specified content; a keyword list extracted from the specified content (Winn [0035], Marston [0065]); a name or alias identifying the selected user extracted from the specified content (Winn [0044], [0060], Marston [0053]-[0054]); a name or alias identifying a supervisor of the selected user extracted from the specified content; a name or alias identifying a subordinate of the selected user extracted from the specified content (Marston [0070]-[0071]); a name or alias of a project tracked by the collaboration tool extracted from the specified content (Marston [0085], [0106]); and a sentiment analysis of at least a portion of the specified content.

.

Response to Arguments
Applicant's arguments, filed 01/07/2022, in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 2, 2022